    AO 106 (Rev. 04/10) Application for a Search Wrurant
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.1 Page 1 of 15
~v================================F======i~==iii~~;;;;i

~~tr.\.~                                  UNITED STATES DISTRICT Co                                        T
  ~\l'\                                                                forthe
                                                                                                                     MAR 2 6 2019
                                                            Southern District of California
                                                                                                            CLERK US DISTRICT COURT
                 In the Matter of the Search of                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                           )                             BY                         DEPUTY
            (Briefly describe the property to be searched                  )
             or identifY the person by name and address)
                                                                           )          Case No.
                                                                           )
               One White Newmind Cellular Phone
                   IMEI #867695030014694                                   )
                                                                           )
                                                                                                       '191J8964
                                                APPLICATION FOR A SEARCH WARRANT
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
   property to be searched and give its location):

     See Attachment A, incorporated herein by reference

   located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_h_"fo_r_n_ia_ _ _ _ , there is now concealed (identifY the
   person or describe the property to be seized):

    See Attachment B, incorporated herein by reference

             The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                  ~evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                         Offense Description

           21 U.S.C.§841                                                 Possession with Intent to Distribute a Controlled Substance


             The application is based on these facts:
           See attached Affidavit of Special Agent John Chase, Drug Enforcement Administration

             ~ Continued on the attached sheet.
             O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                            I
                                                                                                 Applicant's signature

                                                                                  S.A. John Chase, Drug Enforcement Administration
                                                                                                 Printed name and title

   Sworn to before me and signed in my presence.


   Date:
                    I       I

   City and state:_      p.1    (r""ir"1 C::..:_/1'-L1_ _ _ _ __               Hon. Ruth B. Montenegro, United States Magistrate Judge
                                                                                                 Printed name and title
   Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.2 Page 2 of 15




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

            One white Newmind cellular phone (shaped like a racecar)
            I11EI: 867695030014694
            (Target Device);

The Target Device is currently in the possession of the Drug Enforcement
Administration, 2425 La Brucherie Road, Imperial, CA 92251, evidence vault.
   Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.3 Page 3 of 15



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of August 12, 2018 to February 12, 2019:

      a.     tending to indicate efforts to import fentanyl, or some other federally
             controlled substances from Mexico into the United States, or possess and/or
             transport with the intent to distribute federally controlled substances within
             the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of fentanyl, or some other federally controlled substances from
             Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation of fentanyl, or some other federally controlled substances from
             outside the United States into the United States, or possession and/or
             transportation with the intent to distribute federally controlled substances
             within the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of fentanyl, or some other federally controlled substances from
             Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Device; and/or
   Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.4 Page 4 of 15



      f.    tending to place in context, identify the creator or recipient of, or establish the
            time of creation or receipt of communications, records, or data involved in the
            activities described above;

which are evidence of violations of Title 21, United States Code, Sections 841.
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.5 Page 5 of 15



                          AFFIDAVIT IN SUPPORT OF WARRANT
 2         I, John Chase, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    This affidavit supports an application for warrant to search a white Newmind
 5 cellular phone, which is shaped like a racecar, IMEI: 867695030014694 ("Target
 6 Device"), as described in Attachment A (incorporated herein by reference.)
 7         2.    The Target Device was seized from David Muros Torres ("Defendant")
 8 incident to his arrest for violation of Title 21, United States Code, Sections 841 (a)( 1),
 9 Possession with the Intent to Distribute a Controlled Substance, at the U.S. Border Patrol
1O ("USBP") checkpoint on Highway 78 near Blythe, Imperial County, California on
11 February 12, 2019. The Target Device is currently in the possession of the Drug
12 Enforcement Administration, 2425 La Brucherie Road, Imperial, CA 92251, secured
13 within the evidence vault.
14        3.     I seek authority to search the Target Device and to seize evidence of crimes,
15 specifically, violations of Title 21, United States Code, Section 841, as described in
16 Attachment B (incorporated herein by reference), for the time period August 12, 2018
17 through February 12, 2019.
18         4.    Based on the information below, there is probable cause to believe that a
19 search of the Target Device will produce evidence of the aforementioned crimes, described
20 in Attachment B.
21         5.    The information contained in this affidavit is based upon my experience and
22 training, consultation with other federal, state, and local law enforcement agents. The
23 evidence and information contained herein was developed from interviews and my review
24 of documents and evidence related to this case. Because this affidavit is made for the
25 limited purpose of obtaining a search warrant for the Target Device, it does not contain all
26 of the information known by me or other federal agents regarding this investigation, but
27 only contains those facts believed to be necessary to establish probable cause. Dates, times
28 and amounts are approximate.

                                               1
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.6 Page 6 of 15



 1
                                 EXPERIENCE AND TRAINING
 2
           6.     I am Special Agent with the Department of Justice, Drug Enforcement
 3
     Administration ("DEA"), and have been so employed since April 2018. I am currently
 4
     assigned to the Imperial County District Office, and have been so since October 2018. Prior
 5
     to my current employment, I was employed as an Assistant Vice President and Compliance
 6
     Officer for a global custodial bank specializing in Bank Secrecy Act and Anti-Money
 7




     terminology, case management, undercover operations, interviewing techniques, the
     gathering of evidence, preservation of a crime scene, and the use of electronic surveillance.
16
     In connection with my official DEA duties, I investigate criminal violations of federal drug
17
     laws and related offenses, including violations of Title 21, United States Code, 801 et seq.
18
     and the Federal Controlled Substance Act. I have received training, both formal and informal.
19
           8.     I am familiar with and have used many of the traditional methods of
20
     investigation, including, visual surveillance, informant and witness interviews, defendant
21
     debriefings, undercover operations, and the seizure of drug evidence.
22
           9.     I have participated in drug investigations leading to the seizure of illegal




     involved in the investigations of narcotics traffickers, I regularly communicate with agents
     from the United States Border Patrol, Customs and Border Protection, Homeland Security
27
     Investigations, Federal Bureau of Investigations and various other state and local law
28

                                                 2
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.7 Page 7 of 15



 1 enforcement officers. Furthermore, I have discussed their investigative techniques and
 2 experiences with them operating within the Southern District of California.
 3         10.   Based upon my training and experience, I am familiar with the ways in which
 4 drug traffickers conduct their business, including the various means and methods by which
 5 drug traffickers import and distribute drugs; use cellular telephones, emails, and text
 6 messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
 7 conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
 8 the use of couriers to transport currency and proceeds, the use of third parties and nominees
 9 to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
1O and drug proceeds, and the installation of false/hidden compartments ("traps") in those
11 vehicles to covertly transport drugs and drug proceeds.
12         11.   I also know from training and experience that drug traffickers periodically
13 change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
14 enforcement interception of their conversations. Moreover, it is my experience that narcotics
15 distributors purposefully use multiple communication devices (for example, cellular
16 telephones) to keep law enforcement from understanding the full scope of their own and/or
17 their organization's illicit conduct, in the event that their communications are being
18 intercepted. I also know that drug traffickers frequently use text messaging to communicate
19 with other traffickers in an effort to thwart law enforcement interception of communications.
20         12.   By virtue of my employment as a Special Agent with DEA, I have performed
21 various tasks, which include, but are not limited to:
22                a.    Functioning as a surveillance agent and thereby observing and recording
23 movements of persons trafficking in controlled substances and those suspected of trafficking
24 in controlled substances;
25                b.    Interviewing witnesses, cooperating individuals, and informants relative
26 to the illegal trafficking of controlled substances and the distribution of monies and assets
27 derived from the illegal trafficking of controlled substances (laundering of monetary
28 instruments); and

                                                 3
        Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.8 Page 8 of 15



 1                c.     Functioning as a case agent, which entails the supervision of specific
 2 investigations involving the trafficking of narcotics.
 3          13.   Through the course of my training, investigations, and conversations with other
 4 law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
 5 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
 6 and portable radios to maintain communications with co-conspirators in order to further their
 7 criminal activities. This is particularly true in cases involving distributional quantities of hard
 8 narcotics. Typically, couriers smuggling controlled substances across the border are in
 9 telephonic contact with co-conspirators immediately prior to and following the crossing of
1O the load vehicle, at which time they receive instructions on how to cross and where and when
11 to deliver the controlled substance. Narcotics smugglers and their organizations use cellular
12 and digital telephones, in part, because these individuals believe law enforcement is unable
13 to track the originating and destination phone numbers of calls placed to and from cellular
14 and digital telephones.
15          14.   In preparing this affidavit, I have conferred with other agents and law
16 enforcement personnel who are experienced in the area of narcotics investigations, and the
17 opinions stated below are shared by them. Furthermore, I have personal knowledge of the
18 following facts, or have had them related to me by persons mentioned in this affidavit.
19         15.    Based upon my training and experience as a Special Agent, and consultations
20 with law enforcement officers experienced in narcotics trafficking investigations, and all
21   the facts and opinions set forth in this affidavit, I submit the following:
22         a.     Drug traffickers will use cellular/mobile telephones because they are mobile and
23                they have instant access to telephone calls, text, web, and voice messages.
24         b.     Drug traffickers will use cellular/mobile telephones because they are able to

25                actively monitor the progress of their illegal cargo while the conveyance is in

26                transit.
27         c.     Drug traffickers and their accomplices will use cellular/mobile telephones

28                because they can easily arrange and/or determine what time their illegal cargo

                                                   4
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.9 Page 9 of 15



 1               will arrive at predetermined locations.
 2         d.    Drug traffickers will use cellular/mobile telephones to direct drivers to
 3               synchronize an exact drop off and/or pick up time of their illegal cargo.
 4         e.    Drug traffickers will use cellular/mobile telephones to notify or warn their
 5               accomplices of law enforcement activity to include the presence and posture of
 6               marked and unmarked units, as well as the operational status of checkpoints and
 7               border crossings.
 8         f.    Drug traffickers and their co-conspirators often use cellular/mobile telephones
 9               to communicate with load drivers who transport their narcotics and/or drug
10               proceeds.
11         g.    The use of cellular telephones by conspirators or drug traffickers tends to
12               generate evidence that is stored on the cellular telephones, including, but not
13               limited to emails, text messages, photographs, audio files, videos, call logs,
14               address book entries, IP addresses, social network data, and location data.
15         16.   Subscriber Identity Module (SIM) Cards also known as subscriber identity
16 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
17 includes user identity, location and phone number, network authorization data, personal
18 security keys, contact lists and stored text messages. Much of the evidence generated by a
19 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
20 been utilized in connection with that telephone.
21         17.   Based upon my training and experience as a Special Agent, and consultations
22 with law enforcement officers experienced in narcotics trafficking investigations, and all
23 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
24 and often do contain electronic records, phone logs and contacts, voice and text
25 communications, and data such as emails, text messages, chats and chat logs from various
26 third-party applications, photographs, audio files, videos, and location data. This
2 7 information can be stored within disks, memory cards, deleted data, remnant data, slack
28 space, and temporary or permanent files contained on or in the cellular/mobile telephone.

                                                5
     Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.10 Page 10 of 15



 1 Specifically, I know based upon my training, education, and experience investigating these
 2 conspiracies that a search of cellular/mobile telephone yields evidence:
 3
          a.     tending to indicate efforts to import fentanyl, or some other federally
 4               controlled substances from Mexico into the United States, or possess and/or
                 transport with the intent to distribute federally controlled substances within
 5
                 the United States;
 6
 7
          b.    tending to identify accounts, facilities, storage devices, and/or services-such
                as email addresses, IP addresses, and phone numbers-used to facilitate the
 8              importation of fentanyl, or some other federally controlled substances from
 9              Mexico into the United States, or possession and/or transportation with the
                intent to distribute federally controlled substances within the United States;
10
11
          c.     tending to identify co-conspirators, criminal associates, or others involved in
                 importation of fentanyl, or some other federally controlled substances from
12               outside the United States into the United States, or possession and/or
13               transportation with the intent to distribute federally controlled substances
                 within the United States;
14
15        d.     tending to identify travel to or presence at locations involved in the
                 importation of fentanyl, or some other federally controlled substances from
16               Mexico into the United States, or possession and/or transportation with the
17               intent to distribute federally controlled substances within the United States,
                 such as stash houses, load houses, or delivery points;
18
          e.    tending to identify the user of, or persons with control over or access to, the
19
                Target Device; and/or
20
          f.    tending to place in context, identify the creator or recipient of, or establish the
21
                time of creation or receipt of communications, records, or data involved in the
22              activities described above.
23                       FACTS SUPPORTING PROBABLE CAUSE
24        18.    On February 12, 2019, at approximately 5:30 p.m., Defendant and his
25 girlfriend, Millie Madrigal, approached the USBP checkpoint on Highway 78 in Imperial
26 County, near Blythe, California. Defendant was the driver and registered owner of the
27 silver Dodge Journey with Arizona license plate CDH-3919 (the "Vehicle"). As the
28

                                                6
      Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.11 Page 11 of 15



 1 Vehicle passed through the pre-primary area, United States Border Patrol Agent ("BPA")
 2 Gribbons' Human/Narcotic Detections Dog ("HNDD") alerted to the Vehicle.
 3         19.   In the secondary inspection area, BPA Gribbons' HNDD again alerted to the
 4 Vehicle. BP A Gribbons asked Defendant if he had ever been arrested before, and
 5 Defendant stated that he had been arrested at the Port of Entry for attempting to smuggle
 6 cocaine. Upon searching the Vehicle, BPA Gribbons found a total of seven (7) individually
 7 wrapped packages that lab tests subsequently confirmed to be Fentanyl, weighing
 8 approximately 7.93 kilograms, in factory storage compartments under floor mats in the
 9 back seat on both the driver and passenger sides of the Vehicle. BPA Gribbons placed
1O Defendant under arrest.
11         20.   Officers seized the Target Device incident to Defendant's arrest. 1 After being
12 advised of and waiving his rights under Miranda, Torres indicated that three to four months
13 ago the Target Device was left in a box on the front steps of his residence. Torres indicated
14 that the next day, the phone rang, and the caller informed the Defendant that he owed a
15 favor to the caller in relation to Defendant's arrest in 2011 for attempting to smuggle
16 cocaine from Mexico into the United States. Defendant indicated that because he had lost
17 the load of cocaine in 2011, he was required to move money.
18         21.   Defendant further stated that one week prior to February 12, 2019, Defendant
19 received another phone call to the Target Device and was directed to El Centro, California.
20 Defendant indicated at noon on February 12, 2019 he was parked in the parking lot of the
21 Target on Imperial Avenue in El Centro, California and received another call. Defendant
22 was directed to a shopping cart that was in the vicinity of his Vehicle, informed that a black
23
          On February 12, 2019, Defendant gave consent to search the Target Device and
24 another cell phone in his possession. DEA agents manually reviewed the contents of the
25 Target Device but were unable to forensically download the Target Device at the time,
   unlike Defendant's other phone. Nothing from the February 12, 2019 manual review is
26 offered to support probable cause in this application.
27        I also declare that nothing from the prior search of the Target Device informs my
   decision to submit this affidavit to obtain a search warrant for the Target Device. I seek
28 this affidavit independent of any information that was seen or reviewed (or not seen) in
   prior searches.
                                                7
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.12 Page 12 of 15



 1 trash bag was in the shopping cart, and told to smuggle the packages north via Glamis in
 2 the direction of Parker, California. Defendant was told to expect another phone call with
 3 further instructions.
 4         22.    Defendant admitted to rece1vmg seven (7) rectangular, vacuum-sealed
 5 packages in the Target parking lot, which were yellow in color, and hiding them in the
 6 factory compartments of his Vehicle. Defendant indicated that he believed the packages
 7 contained currency but could not explain why currency would be smuggled north despite
 8 Defendant's understanding that narcotics are typically smuggled north and that currency is
 9 typically smuggled south by drug trafficking organizations.
10         23.    On February 13, 2019, a complaint was filed charging Defendant with
11 Possession of a Controlled Substance with Intent to Distribute in violation of Title 21,
12 United States Code, Section 841 (a)( 1), in the Southern District of California in case number
13   19-MJ-08475.
14         24.   Based upon my experience and investigation in this case, I believe that the
15 Defendant, as well as other persons, were involved in an ongoing conspiracy to possess with
16 intent to distribute fentanyl or some other prohibited drugs. Based on my experience

17 investigating narcotics smugglers, I also believe that Defendant may have used the Target
18 Device to coordinate with co-conspirators regarding the delivery of the fentanyl, and to
19 otherwise further this conspiracy inside, and potentially outside, of the United States.
20         25.   Accordingly, based upon my experience and training, consultation with other
21   law enforcement officers experienced in narcotics trafficking investigations, and all the
22 facts and opinions set forth in this affidavit, I believe that information relevant to the
23 narcotics trafficking activities of Defendant, such as telephone numbers, made and received
24 calls, contact names, electronic mail (e-mail) addresses, appointment dates, messages,
25 pictures, audio files, videos, and other digital information are stored in the memory of the
26 Target Device.
27         26.    Drug trafficking conspiracies require intricate planning and coordination. This
28 often occurs days, weeks, or even months prior to the actual importation of the drugs into

                                                 8
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.13 Page 13 of 15



 1 the United States. Co-conspirators communicate with one another in efforts to ensure
 2 success in transporting their valuable cargo to its destination within the United States. In
 3 this case, Defendant admitted to receiving the phone three to four months prior to his arrest
 4 from an individual who facilitating Defendant's drug trafficking in the instant case.
 5 Defendant further stated that co-conspirators to the crime charged contacted him on the
 6 Target Device numerous times in the months, days, and hours leading up to his arrest.
 7 Defendant also stated that he was told to expect another call from the individuals who
 8 facilitated the venture as he drove north, and the Target Device may show missed calls
 9 corroborating that fact and identifying the phone number of the individuals who provided
1O Defendant with the packages found in Defendant's Vehicle. Given this, I request
11 permission to search the Target Device for items listed in Attachment B beginning on
12 August 12, 2018, up to and including February 12, 2019. That date range is based on
13 Defendant's statement that the phone was provided to him approximately three to four
14 months prior, accounting for two additional months given that Defendant's memory
15 regarding when he received the phone was not precise.
16                                     METHODOLOGY
17         27.   It is not possible to determine, merely by knowing the cellular/mobile
18 telephone's make, model and serial number, the nature and types of services to which the
19 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
20 today can be simple cellular telephones and text message devices, can include cameras, can
21 serve as personal digital assistants and have functions such as calendars and full address
22 books and can be mini-computers allowing for electronic mail services, web services and
23 rudimentary word processing. An increasing number of cellular/mobile service providers
24 now allow for their subscribers to access their device over the internet and remotely destroy
25 all of the data contained on the device. For that reason, the device may only be powered in
26 a secure environment or, if possible, started in "flight mode" which disables access to the
27 network. Unlike typical computers, many cellular/mobile telephones do not have hard
28 drives or hard drive equivalents and store information in volatile memory within the device

                                                9
       Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.14 Page 14 of 15



 1 or in memory cards inserted into the device. Current technology provides some solutions
 2 for acquiring some of the data stored in some cellular/mobile telephone models using
 3 forensic hardware and software. Even if some of the stored information on the device may
 4 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 5 devices that are not subject to forensic data acquisition or that have potentially relevant
 6 data stored that is not subject to such acquisition, the examiner must inspect the device
 7 manually and record the process and the results using digital photography. This process is
 8 time and labor intensive and may take weeks or longer.
 9         28.   Following the issuance of this warrant, I will collect the subject
10 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
11 contained within the telephone and memory card will employ search protocols directed
12 exclusively to the identification and extraction of data within the scope of this warrant.
13         29.   Based on the foregoing, identifying and extracting data subject to seizure
14 pursuant to this warrant may require a range of data analysis techniques, including manual
15 review, and, consequently, may take weeks or months. The personnel conducting the
16 identification and extraction of data will complete the analysis within ninety (90) days,
17 absent further application to this court.
18                                       CONCLUSION
19         30.   Based on all of the facts and circumstances described above, there is probable
20 cause to conclude that Defendant used the Target Device to facilitate violations of Title
21 21, United States Code, Section 841.
22         31.   Because the Target Device was promptly seized during the investigation of
23 Defendant trafficking activities and have been securely stored, there is probable cause to
24 believe that evidence of illegal activities committed by Defendant continues to exist on the
25 Target Device.
26         32.   WHEREFORE, I request that the court issue a warrant authorizing law
27 enforcement agents and/or other federal and state law enforcement officers to search the
28

                                                10
     Case 2:19-mj-08964-RBM Document 1 Filed 03/26/19 PageID.15 Page 15 of 15



 1 item described in Attachment A and the seizure of items listed in Attachment B, using the
 2 methodology described above.
 3
 4 I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
 7                                         Jphn Chase
                                         ,,.DEA Special Agent
 8
 9 Subscribed and sworn to before me this    :2~ ti day of March, 2019.
10
11

12~
13 ~ntenegro
14 United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              11
